Case: 12-30589     Document: 00512044390         Page: 1     Date Filed: 11/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 6, 2012
                                     No. 12-30589
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

TIMELEHIN WIWO,

                                                  Petitioner-Appellant

v.

MARINA MEDINA,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 1:12-CV-90


Before STEWART, Chief Judge, and KING and CLEMENT, Circuit Judges.
PER CURIAM:*
        Timelehin Wiwo appeals the dismissal of a 28 U.S.C. § 2241 petition he
filed challenging his 235-month sentence for being a felon in possession of a
firearm. Wiwo argued that he was actually innocent of his sentence under the
Armed Career Criminal Act because his two prior Florida convictions for
possession and sale of cocaine were not serious drug offenses in light of McNeill
v. United States, 131 S. Ct. 2218 (2011).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 12-30589    Document: 00512044390      Page: 2    Date Filed: 11/06/2012

                                  No. 12-30589

      As a general rule, a federal prisoner who seeks to collaterally challenge the
legality of his conviction or sentence must file a 28 U.S.C. § 2255 motion.
Padilla v. United States, 416 F.3d 424, 425-26 (5th Cir. 2005). Such claims may
be raised in a § 2241 petition under the savings clause of § 2255(e) only if the
prisoner shows that the § 2255 remedy is “inadequate or ineffective to test the
legality of his detention.” § 2255(e). Wiwo has not made such a showing.
      He has not established that his claims are based on a retroactively
applicable Supreme Court decision establishing that he was convicted of a
nonexistent offense. Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.
2001). A claim of actual innocence of a career offender enhancement is not a
claim of actual innocence of the crime of conviction and, thus, not the type of
claim that warrants review under § 2241. Kinder v. Purdy, 222 F.3d 209, 213-14
(5th Cir. 2000); see also Padilla, 416 F.3d at 426-27. Finally, Wiwo’s challenge
that the dismissal of his § 2241 petition impermissibly suspends the writ of
habeas corpus is foreclosed by our precedent. See Wesson v. United States
Penitentiary Beaumont, TX, 305 F.3d 343, 347 (5th Cir. 2002); Reyes-Requena,
243 F.3d at 901 n.19.
      As Wiwo has not shown that he is entitled to proceed under § 2241 based
on the savings clause of § 2255(e), the judgment of the district court is
AFFIRMED.




                                        2